Licking App. No. 10-CA-30, 2010-Ohio-6564. This cause is pending before the court as a discretionary appeal and claimed appeal of right.
Upon consideration of appellant’s motion to stay the execution of the December 30, 2010 judgment of the court of appeals, it is ordered by the court that the motion is granted in part and denied in part. The community-notification requirements are hereby stayed, but appellant’s requirement to register as a Tier III juvenile sex offender is not stayed.
Pfeifer, J., would also stay the registration requirement.
O’Donnell, J., would deny the stay of the community-notification requirement.